Citation Nr: 1429168	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-18 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asbestos-related pleural disease, to include chronic obstructive pulmonary disease (COPD), pulmonary fibrosis, and emphysema (to include asbestosis and lung cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO in New Orleans, Louisiana, currently has jurisdiction of the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a Board hearing via videoconference on March 31, 2014. However, due to technical difficulties, VA was not able to produce a transcript of the hearing. In a May 2014 letter, VA offered the Veteran the opportunity to be heard again by the Board. In a May 2014 response, received by VA in June 2014, the Veteran elected to be heard by the Board again, via videoconference. Therefore, a remand is necessary in order to afford the Veteran his requested videoconference Board hearing. 

Accordingly, the case is REMANDED for the following action:

Scheduled the Veteran for a videoconference hearing before a Veterans Law Judge. The Veteran and his representative must be properly notified as to the date, time, and location of the videoconference Board hearing. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



